Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species in the reply filed on July 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 29-63 are pending.  Claims 1-28, 64-67 are canceled.  Claims 29-63 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Claims are drawn to method of using a set of triligand capture agents to interact with proteins.  The genus of claimed structures is not supported by written description in the specification, nor is the use of the structures for identifying an anchor ligand. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification describes a triligand capture agent of Figure 15, wherein the triligand capture agent binds an allosteric regulatory site of Akt.  The specification also provides written description of additional triligand compounds comprising multiple peptide ligands (see Figs 4, 6 and 8), but no description is provided of a genus of triligand peptides, and no description is provided of non-peptide ligands.  Moreover, no description is provided of n-ligand capture agents with unlimited size.  The capture agents are demonstrated to bind Akt from cell lysates, but no description is provided of genus of structure of triligand capture agents whose structure can be envisioned to function with any peptides.
The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of triligand capture agents that allosterically inhibit Akt, nor does it describe use of Applicant's disclosed triligand capture agents of any structure with any genus of peptides.  Other allosteric inhibitors of Akt are known in the art, but these inhibitors are based on other chemistries and have been isolated using different methods.  For example, Hirai (cited in IDS dated 6/1/2016; Hirai et al., MK-2206, an Allosteric Akt Inhibitor, Enhances Antitumor Efficacy by Standard Chemotherapeutic Agents or Molecular Targeted Drugs In vitro and In vivo; Molecular Cancer Therapeutics, vol. 9, no. 7, pp. 1956-1967, 2010) teaches an allosteric Akt inhibitor, and review article Lindsley (cited in IDS dated 6/1/2016; Lindsley et al., The P13K/Akt Pathway: Recent Progress in the Development of ATP-Competitive and Allosteric Akt Kinase Inhibitors; Current Cancer Drug Targets; vol. 8, p. 7-18, 2008) describe a number of allosteric Akt kinase inhibitors, without describing the type of triligand capture agents set forth in the specification.  Agnew et al. (Angewandte Chemie, 2009) disclose triligand for different protein which require completely different structure and has not relationship in structure to the figure 15 trigligand except for the triazole reaction.  While certain screening methodologies are known in the art (i.e. chemical libraries, phage display, etc.), none of these can predictably yield triligand compounds that will function as allosteric Akt inhibitors without undue experimentation.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of triligand capture agents that allosterically inhibit Akt, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.
Given the very large genus of triligand capture agents encompassed by the rejected claims, and given the limited description provided by the prior art and specification with regard to corresponding chemical structures of triligand capture agents that allosterically inhibit Akt, or use of n-ligand, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims to describe the broadly claimed genus of triligand capture agents.  There is no structural/functional basis provided by the prior art or instant specification for one of skill in the art to envision those chemical structures encompassed by the claims that satisfy the functional limitations of the claims.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 paragraph one because the claims are rejected above under 35 USC 112 paragraph one.  The below 35 USC 102 rejections is based upon the loss of benefit of a prior-filed application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 29-63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Agnew et al. (Angewandte Chemie, 2009).
Agnew teach the method of triligand capture with azide-alkyne reaction to form triazole linkage of peptides for the libraries (page 4946, first column).  Agnew teach the method of suing Pra in artificial amino acid ( page 4945, second column).  Agnew teach the label of biotin on the biligand anchor (page 4947, first column).  Agnew teach the triligand and biligand.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646